In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00446-CV
                  ___________________________

CREEKWOOD COMMUNITY HOMEOWNERS ASSOCIATION, INC., Appellant

                                 V.

                   TRENICY THOMAS, Appellee




               On Appeal from the 236th District Court
                       Tarrant County, Texas
                   Trial Court No. 236-321752-20


               Before Bassel, Womack, and Wallach, JJ.
                 Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On February 7, 2022, we notified Appellant that the trial-court clerk

responsible for preparing the record in this appeal had informed us that Appellant had

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, Appellant arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because Appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: March 3, 2022




                                            2